Citation Nr: 0709370	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's L5-S1 spondylosis with a T11-12 
disc bulge.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1999 to 
September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
San Diego, California, Regional Office which, in pertinent 
part, established service connection for L5-S1 spondylosis 
with a T11-12 disc bulge and assigned a 20 percent evaluation 
for that disability.  The veteran subsequently moved to 
Connecticut and his claims file was transferred to the 
Hartford, Connecticut, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that an initial evaluation in excess of 
20 percent is warranted for his lumbosacral spine and 
thoracic spinal disability.  He contends that his 
service-connected disability has increased in severity; 
caused him to leave his former employment; and to obtain an 
"office job."  In his March 2007 Appellant's Brief, the 
accredited representative notes that the veteran was last 
afforded an examination for compensation purposes conducted 
for the VA in July 2003, prior to service separation.  The 
accredited representative contends that the evaluation does 
not accurately reflect the veteran's current thoracic and 
lumbosacral spine disability picture and requests that the 
veteran's claim be remanded to the RO so that he can be 
afforded an additional VA evaluation.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection for L5-S1 spondylosis with a T11-12 disc 
bulge.  

In reviewing the record, the Board observes that the veteran 
was afforded a July 2003 pre-service separation examination 
for compensation purposes conducted for the VA.  The examiner 
noted that "a lumbar spine [magnetic resonance imaging 
study] has been requested to rule out herniated disc."  The 
report of the requested magnetic resonance imaging study, if 
conducted, is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that 
further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.   

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his lumbosacral spine and 
thoracic spine disabilities.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
thoracic and lumbosacral spinal 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected thoracic 
spine and lumbosacral spine disabilities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his 
thoracolumbosacral spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's thoracic spine and 
lumbosacral spine disabilities upon his 
vocational pursuits. 

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted. 

4.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for the veteran's 
L5-S1 spondylosis with a T11-12 disc 
bulge.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


